Citation Nr: 0422610	
Decision Date: 08/17/04    Archive Date: 08/24/04

DOCKET NO.  99-16 088A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of 
postoperative right inguinal hernia repair.

2.  Entitlement to an effective date earlier than August 18, 
1997 for service connection for right knee chondromalacia 
patella. 

3.  Entitlement to an effective date earlier than August 18, 
1997 for service connection for left knee chondromalacia 
patella.

4.  Entitlement to an effective date earlier than August 18, 
1997 for service connection for residuals of right ankle 
injury.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had less than 90 days active service from October 
1970 to November 1970.  He also had additional service with 
the U.S. Army Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.
 
The veteran testified before the undersigned at a Board 
hearing in Washington, DC in March 2001.  A transcript of 
that hearing has been associated with the claims folder. 

The Board notes that the veteran's appeal previously included 
the issues of service connection for disorders of the right 
knee, left knee, and right ankle.  The RO resolved these 
issues in the veteran's favor in a December 2003 rating 
decision.  Therefore, these service connection issues are not 
currently before the Board.    

The case returns to the Board following a remand to the RO in 
May 2001.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

REMAND

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  Failure of the Board 
to insure compliance with remand instructions constitutes 
error and warrants the vacating of a subsequent Board 
decision. Id. 

In the March 2001 remand, the Board instructed the RO to 
secure an appropriate medical examination to obtain an 
opinion as to whether the veteran had any current 
postoperative residuals of right inguinal hernia repair that 
were due to, or had been aggravated by, an incident or injury 
the veteran incurred during his period of service from 
October 1970 to November 1970.  The claims folder was to be 
available to and reviewed by the examiner.  The veteran 
underwent a VA gastrointestinal examination in August 2003.  
The examination report indicates that the claims folder was 
not available.  In addition, as noted by the veteran's 
representative in his August 2004 Written Brief Presentation, 
the examiner failed to provide the opinion requested by the 
Board.  Therefore, pursuant to Stegall, the case must be 
remanded for an examination and opinion that complies with 
the May 2001 remand instructions.     

In addition, the Board observes that the RO granted service 
connection for disorders of the right and left knees and of 
the right ankle in a December 2003 rating decision.  It 
established an effective date of August 18, 1997, for each 
award.  Correspondence from the veteran received in February 
2004 expressed disagreement with the effective date of the 
awards.  The Board finds that this correspondence constitutes 
a notice of disagreement.  38 C.F.R. § 20.201 (2003).  
Because the notice of disagreement places these issues in 
appellate status, the matter must be remanded so that the RO 
may issue a statement of the case.  38 U.S.C.A. § 7105(d)(1) 
(West 2002); 38 C.F.R. §§ 19.9, 19.26, 19.29; Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999).

The Board notes that a statement from E. Suarez, M.D., also 
received in February 2004 purports to disagree with the 
ratings assigned for the service-connected knee and ankle 
disabilities.  However, a notice of disagreement may be 
submitted only by the veteran or his duly appointed 
representative.  38 C.F.R. § 20.301(a).  Therefore, this 
statement from Dr. Suarez, who is not the veteran's 
representative, is not accepted as a notice of disagreement.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should furnish the veteran and 
his representative a statement of the 
case on the issues of entitlement to an 
effective date earlier than August 18, 
1997 for the awards of service connection 
for right knee chondromalacia patella, 
left knee chondromalacia patella, and 
residuals of right ankle injury.  The RO 
should allow the veteran the appropriate 
period of time in which to perfect his 
appeal.    

2.  The RO should arrange for the veteran 
to be scheduled for an appropriate VA 
examination to determine the nature and 
severity of any current disability from 
residuals of right postoperative inguinal 
hernia repair.  The claims folder must be 
made available to the examiner for review 
for the examination and the examination 
report must state whether such review was 
accomplished.  Based on physical 
examination and review of the claims 
folder, to include service medical 
records (retained in a manila folder 
associated with the claims file), the 
examiner is asked to offer an opinion as 
to whether the veteran has any current 
postoperative residuals of right inguinal 
hernia repair that are due to, or have 
been aggravated by, an incident or injury 
the veteran alleges occurred during his 
period of service from October 1970 to 
November 1970.  The opinion should 
include a complete explanation.  If the 
examiner cannot provide the requested 
opinion without resorting to speculation, 
the report should so state.  

3.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause may have 
adverse consequences for his claim.

4.  After completing any additional 
necessary development, the RO should 
readjudicate the issue of service 
connection for residuals of postoperative 
right inguinal hernia repair.  If the 
disposition remains unfavorable, the RO 
should furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond. 

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


